Exhibit 10.1

 

ORTHOFIX INTERNATIONAL N.V.

AMENDED AND RESTATED 2012 LONG-TERM INCENTIVE PLAN

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

1.

PURPOSE

1

2.

DEFINITIONS

1

3.

ADMINISTRATION OF THE PLAN

6

 

3.1

Committee

6

 

3.2

Board

7

 

3.3

Terms of Awards

8

 

3.4

Forfeiture; Recoupment

8

 

3.5

No Repricing

9

 

3.6

Deferral Arrangement

9

 

3.7

No Liability

9

 

3.8

Stock Issuance; Book-Entry

10

4.

STOCK SUBJECT TO THE PLAN

10

 

4.1

Number of Shares of Stock Available for Awards

10

 

4.2

Adjustments in Authorized Shares of Stock

10

 

4.3

Share Usage

10

5.

EFFECTIVE DATE, DURATION AND AMENDMENTS

11

 

5.1

Effective Date

11

 

5.2

Term

12

 

5.3

Amendment, Suspension and Termination

12

6.

AWARD ELIGIBILITY AND LIMITATIONS

12

 

6.1

Eligible Grantees

12

 

6.2

Limitation on Shares of Stock Subject to Awards and Cash Awards

12

 

6.3

Stand-Alone, Additional, Tandem and Substitute Awards

13

 

6.4

Minimum Vesting Requirements

13

7.

AWARD AGREEMENT

13

8.

TERMS AND CONDITIONS OF OPTIONS

14

 

8.1

Option Price

14

 

8.2

Vesting and Exercisability

14

 

8.3

Term

14

 

8.4

Termination of Service

14

 

8.5

Limitations on Exercise of Option

15

 

8.6

Method of Exercise

15

 

8.7

Rights of Holders of Options

15

 

8.8

Delivery of Stock

15

 

8.9

Transferability of Options

15

 

8.10

Family Transfers

15

 

8.11

Limitations on Incentive Stock Options

16

 

8.12

Notice of Disqualifying Disposition

16

9.

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

16

 

9.1

Right to Payment and SAR Exercise Price

16

 

9.2

Other Terms

16

 

9.3

Term

17

 

9.4

Rights of Holders of SARs

17

 

9.5

Transferability of SARs

17

 

9.6

Family Transfers

17

i

--------------------------------------------------------------------------------

 

10.

TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS

18

 

10.1

Grant of Restricted Stock or Stock Units

18

 

10.2

Restrictions

18

 

10.3

Restricted Stock Certificates; Book-Entry Registration

18

 

10.4

Rights of Holders of Restricted Stock

18

 

10.5

Rights of Holders of Stock Units

18

 

10.6

Termination of Service

19

 

10.7

Purchase of Restricted Stock and Shares of Stock Subject to Stock Units

19

 

10.8

Delivery of Shares of Stock

19

11.

TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY- BASED AWARDS

19

12.

FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

20

 

12.1

General Rule

20

 

12.2

Surrender of Shares of Stock

20

 

12.3

Cashless Exercise

20

 

12.4

Other Forms of Payment

20

13.

TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

21

 

13.1

Dividend Equivalent Rights

21

 

13.2

Termination of Service

21

14.

TERMS AND CONDITIONS OF PERFORMANCE AWARDS AND ANNUAL INCENTIVE AWARDS

21

 

14.1

Grant of Performance Awards and Annual Incentive Awards

21

 

14.2

Value of Performance Awards and Annual Incentive Awards

21

 

14.3

Earning of Performance Awards and Annual Incentive Awards

21

 

14.4

Form and Timing of Payment of Performance Awards and Annual Incentive Awards

22

 

14.5

Performance Conditions

22

15.

PARACHUTE LIMITATIONS

23

16.

REQUIREMENTS OF LAW

23

 

16.1

General

23

 

16.2

Rule 16b-3

24

17.

EFFECT OF CHANGES IN CAPITALIZATION

24

 

17.1

Changes in Stock

24

 

17.2

Reorganization in Which the Company Is the Surviving Entity Which Does not
Constitute a Corporate Transaction

25

 

17.3

Corporate Transaction in which Awards are not Assumed

25

 

17.4

Corporate Transaction in which Awards are Assumed

26

 

17.5

Adjustments

27

 

17.6

No Limitations on Company

27

18.

GENERAL PROVISIONS

27

 

 

 

 

ii

--------------------------------------------------------------------------------

Exhibit 10.1

ORTHOFIX INTERNATIONAL N.V.

AMENDED AND RESTATED 2012 LONG-TERM INCENTIVE PLAN

 

1.

PURPOSE

The Plan is intended to (a) provide eligible persons with an incentive to
contribute to the success of the Company and to operate and manage the Company’s
business in a manner that will provide for the Company’s long-term growth and
profitability, and (b) provide a means of obtaining, rewarding and retaining key
personnel. To this end, the Plan provides for the grant of options, stock
appreciation rights, restricted stock, stock units (including deferred stock
units), unrestricted stock, dividend equivalent rights, other equity-based
awards and cash bonus awards. Any of these Awards may, but need not, be made as
performance incentives to reward the holders of such Awards for the achievement
of annual or long-term performance goals in accordance with the terms of the
Plan. Options granted under the Plan may be Non-qualified Stock Options or
Incentive Stock Options, as provided herein.

2.

DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply, unless the context clearly
indicates otherwise:

2.1“Affiliate” means any company or other trade or business that controls, is
controlled by or is under common control with the Company within the meaning of
Rule 405 of Regulation C under the Securities Act, including any Subsidiary. For
purposes of grants of Options or Stock Appreciation Rights, an entity may not be
considered an Affiliate unless the Company holds a “controlling interest” in
such entity within the meaning of Treasury Regulation
Section 1.414(c)-2(b)(2)(i), provided, that (a) except as specified in
clause (b) below, an interest of “at least 50 percent” shall be used instead of
an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i) and (b) where the
grant of Options or Stock Appreciation Rights is based upon a legitimate
business criterion, an interest of “at least 20 percent” shall be used instead
of an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i).

2.2“Annual Incentive Award” means an Award, denominated in cash, made subject to
the attainment of performance goals (as provided in Section 14) over a
Performance Period of up to one (1) year, which shall be the Company’s fiscal
year, unless otherwise specified by the Committee.

2.3“Applicable Laws” means the legal requirements relating to the Plan and the
Awards under (a) applicable provisions of the Code, the Securities Act, the
Exchange Act, any rules or regulations thereunder, and any other laws, rules,
regulations, and government orders of any jurisdiction applicable to the Company
or its Affiliates, (b) applicable provisions of the corporate, securities, tax,
and other laws, rules, regulations, and government orders of any jurisdiction
applicable to Awards granted to residents thereof, and (c) the rules of any
Stock Exchange or Securities Market on which the Stock is listed.

2.4“Award” means a grant under the Plan of an Option, a Stock Appreciation
Right, Restricted Stock, a Stock Unit, Unrestricted Stock, a Dividend Equivalent
Right, a Performance Award, an Other Equity-Based Award, an Annual Incentive
Award or cash.

2.5“Award Agreement” means the agreement, in such paper, electronic or other
form as determined by the Committee, between the Company and a Grantee that
evidences and sets out the terms and conditions of an Award.

Signature Page to the

Orthofix International N.V. 2018 Omnibus Incentive Plan

 

--------------------------------------------------------------------------------

 

2.6“Benefit Arrangement” shall have the meaning set forth in Section 15.

2.7“Board” means the Board of Directors of the Company.

2.8“Cause” shall have the meaning set forth in the applicable agreement between
the Grantee and the Company or an Affiliate, and in the absence of such
agreement, means, as determined by the Committee, (i) gross negligence or
willful misconduct in connection with the performance of duties; (ii) conviction
of a criminal offense (other than minor traffic offenses); or (iii) material
breach of any term of any employment, consulting or other services,
confidentiality, intellectual property or non-competition agreements, if any,
between the Service Provider and the Company or an Affiliate.  Any determination
by the Committee regarding whether an event constituting Cause shall have
occurred shall be finding, binding and conclusive.

2.9“Code” means the Internal Revenue Code of 1986, as amended, as now in effect
or as hereafter amended, and any successor thereto.  References in the Plan to
any Code Section shall be deemed to include, as applicable, regulations and
guidance promulgated under such Code Section.

2.10“Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.1
(or, if no Committee has been so designated, the entire Board itself).

2.11“Company” means Orthofix International N.V. and any successor thereto.

2.12“Corporate Transaction” means, subject to Section 18.10, (a) a “Person” or
“group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
of more than fifty percent (50%) of the total voting power of all classes of
stock of the Company; (b) individuals who on the Effective Date constitute the
Board (together with any new Directors whose election by such Board or whose
nomination by such Board for election by the shareholders of the Company was
approved by a vote of at least a majority of the members of such Board then in
office who either were members of such Board on the Effective Date or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of such Board then in office; (c)
the Company consummates a transaction with, or merger with or into, any Person,
or any Person consummates a transaction with, or merger with or into, the
Company, other than any such transaction in which the holders of securities that
represented one hundred percent (100%) of the voting stock of the Company
immediately prior to such transaction (or other securities into which such
securities are converted as part of such merger or consolidation transaction)
own directly or indirectly at least a majority of the voting power of the
surviving Person in such merger or consolidation transaction immediately after
such transaction; (d) there is consummated any direct or indirect sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one transaction or a series of related transactions, of all
or substantially all of the assets of the Company and its Subsidiaries, taken as
a whole, to any “Person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act); or (e) the shareholders of the Company adopt a
plan or proposal for the liquidation, winding up or dissolution of the
Company.  The Board shall have full and final authority, in its sole discretion,
to determine conclusively whether a Corporate Transaction has occurred pursuant
to the above definition, the date of the occurrence of such Corporate
Transaction, and any incidental matters relating thereto.

2.13“Disability” means the Grantee is unable to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months.

2

--------------------------------------------------------------------------------

 

2.14“Dividend Equivalent Right” means a right, granted to a Grantee pursuant to
Section 13, to receive cash, Stock, other Awards or other property equal in
value to dividends or other periodic payments paid or made with respect to a
specified number of shares of Stock.

2.15“Effective Date” means June 18, 2018, the date of the approval of the Plan,
as amended and restated, by the Company’s shareholders, the Plan, as amended and
restated, having been approved by the Board on April 23, 2018.

2.16“Exchange Act” means the Securities Exchange Act of 1934, as amended, as now
in effect or as hereafter amended.

2.17“Fair Market Value” means the fair market value of a share of Stock for
purposes of the Plan, which shall be determined as follows, subject to Section
18.3:

(a)If on the Grant Date or other determination date the shares of Stock are
listed on an established national or regional stock exchange (a “Stock
Exchange”), or are publicly traded on an established securities market (a
“Securities Market”), the Fair Market Value of a share of Stock shall be the
closing price of the Stock as reported on such Stock Exchange or Securities
Market (provided that if there is more than one such Stock Exchange or
Securities Market, the Committee shall designate the appropriate Stock Exchange
or Securities Market for purposes of the Fair Market Value determination) on the
Grant Date or other determination date. If there is no such reported closing
price on such date, the Fair Market Value of a share of Stock shall be, as
determined by the Committee, the mean between (i) the highest bid price and the
lowest asked price of the Stock as reported on such Stock Exchange or such
Securities Market on such date or (ii) the high and low sale prices of the Stock
as reported on such Stock Exchange or such Securities Market on such date, or if
no sale of Stock shall have been so reported for such date, on the immediately
preceding day on which any sale of Stock shall have been reported on such Stock
Exchange or Securities Market.

(b)If on such Grant Date or other determination date the shares of Stock are not
listed on a Stock Exchange or publicly traded on a Securities Market, the Fair
Market Value of a share of Stock shall be the value of the Stock as determined
by the Committee by the reasonable application of a reasonable valuation method,
in a manner consistent with Code Section 409A.

2.18“Family Member” means, with respect to any Grantee as of any date of
determination, (a) a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of such Grantee, (b) any person
sharing such Grantee’s household (other than a tenant or employee), (c) a trust
in which any one or more of the persons specified in clauses (a) and (b) above
(and such Grantee) own more than fifty percent (50%) of the beneficial interest,
(d) a foundation in which any one or more of the persons specified in
clauses (a) and (b) above (and such Grantee) control the management of assets,
and (e) any other entity in which one or more of the persons specified in
clauses (a) and (b) above (and such Grantee) own more than fifty percent (50%)
of the voting interests.

2.19“Grant Date” means, as determined by the Committee, the later to occur of
(a) the date as of which the Company completes the corporate action constituting
the Award, or (b) such date subsequent to the date specified in clause (a) as
may be specified by the Committee.

2.20“Grantee” means a person who receives or holds an Award under the Plan.

3

--------------------------------------------------------------------------------

 

2.21“Incentive Stock Option” means an “incentive stock option” within the
meaning of Code Section 422.

2.22“Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.

2.23“Option” means an option to purchase one or more shares of Stock at a
specified Option Price pursuant to Section 8.

2.24“Option Price” means the exercise price for each share of Stock subject to
an Option.

2.25“Original Effective Date” means April 13, 2012.

2.26“Other Agreement” shall have the meaning set forth in Section 15.

2.27“Other Equity-Based Award” means an Award representing a right or other
interest that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Stock, other than an Option,
a Stock Appreciation Right, Restricted Stock, a Stock Unit, Unrestricted Stock,
a Dividend Equivalent Right, a Performance Award or an Annual Incentive Award.

2.28“Outside Director” means a member of the Board who is not an officer or
employee of the Company or any Subsidiary.

2.29“Parachute Payment” shall have the meaning set forth in Section 15.

2.30“Performance Award” means an Award made subject to the attainment of
performance goals (as provided in Section 14) over a Performance Period of up to
ten (10) years.

2.31“Performance Measures” means objective performance criteria on which
performance goals under Performance Awards are based, such as: (a) net earnings
or net income; (b) operating earnings; (c) pretax earnings; (d) earnings per
share; (e) share price, including growth measures and total shareholder return;
(f) earnings before interest and taxes; (g) earnings before interest, taxes,
depreciation and/or amortization; (h) earnings before interest, taxes,
depreciation and/or amortization as adjusted to exclude any one or more of the
following: stock-based compensation expense; income from discontinued
operations; gain on cancellation of debt; debt extinguishment and related costs;
restructuring, separation and/or integration charges and costs; reorganization
and/or recapitalization charges and costs; impairment charges; gain or loss
related to investments; sales and use tax settlement; and gain on non-monetary
transactions; (i) sales or revenue growth, whether in general, by type of
product or service, or by type of customer; (j) gross or operating margins; (k)
return measures, including return on assets, capital, investment, equity, sales
or revenue; (l) cash flow, including: operating cash flow; free cash flow,
defined as earnings before interest, taxes, depreciation and/or amortization (as
adjusted to exclude any one or more of the items that may be excluded pursuant
to the Performance Measure specified in clause (h) above) less capital
expenditures; levered free cash flow, defined as free cash flow less interest
expense; cash flow return on equity; and cash flow return on investment; (m)
productivity ratios; (n) expense targets; (o) market share; (p) financial ratios
as provided in credit agreements of the Company and its Subsidiaries; (q)
working capital targets; (r) completion of acquisitions of businesses or
companies; (s) completion of divestitures and asset sales; and (t) any
combination of the foregoing business criteria.

2.32“Performance Period” means the period of time during which the performance
goals under Performance Awards and Annual Incentive Awards must be met in order
to determine the degree of payout and/or vesting with respect to any such
Performance Awards or Annual Incentive Awards.

4

--------------------------------------------------------------------------------

 

2.33“Plan” means this Orthofix International N.V. Amended and Restated 2012
Long-Term Incentive Plan, as it may be further amended from time to time.

2.34“Prior Plan” means the Orthofix International N.V. Amended and Restated 2004
Long-Term Incentive Plan.

2.35“Purchase Price” means the purchase price, if any, for each share of Stock
subject to an Award of Restricted Stock, Stock Units or Unrestricted Stock.

2.36“Restricted Stock” means shares of Stock awarded to a Grantee pursuant to
Section 10.

2.37“SAR Exercise Price” means the per share exercise price of a SAR granted to
a Grantee pursuant to Section 9.

2.38“Securities Act” means the Securities Act of 1933, as amended, as now in
effect or as hereafter amended.

2.39“Service” means service of a Grantee as a Service Provider to the Company or
any Affiliate.  Unless otherwise provided in the applicable Award Agreement, a
Grantee’s change in position or duties with the Company or any Affiliate shall
not result in interrupted or terminated Service, so long as the Grantee
continues to be a Service Provider to the Company or any Affiliate.  If a
Service Provider’s employment or other Service relationship is with an Affiliate
and the applicable entity ceases to be an Affiliate, a termination of Service
shall be deemed to have occurred when such entity ceases to be an Affiliate
unless the Service Provider transfers his or her employment or other Service
relationship to the Company or any other Affiliate.  Any determination by the
Committee whether a termination of Service shall have occurred for purposes of
the Plan shall be final, binding and conclusive.

2.40“Service Provider” means, as of any date of determination, (a) an employee,
officer, or director of the Company or an Affiliate, or (b) a consultant (who is
a natural person) or adviser (who is a natural person) of the Company or any
Affiliate who provides bona fide services to the Company or any Affiliate and
whose services are not in connection with the Company’s sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s stock.

2.41“Share Limit” shall have the meaning set forth in Section 4.1(a).

2.42“Stock” means the common stock, par value $0.01 per share, of the Company,
or any security for which the shares of Stock may be exchanged or into which the
shares of Stock may be converted.

2.43“Stock Appreciation Right” or “SAR” means a right granted to a Grantee
pursuant to Section 9.

2.44“Stock Unit” means a bookkeeping entry representing the equivalent of one
share of Stock awarded to a Grantee pursuant to Section 10 that may be settled,
subject to the terms and conditions of the applicable Award Agreement, in shares
of Stock, cash or a combination thereof.

2.45“Subsidiary” means any corporation (other than the Company) or non-corporate
entity with respect to which the Company and Subsidiaries collectively own,
directly or indirectly, fifty percent (50%) or more of the total combined voting
power of all classes of stock, membership interests or other ownership interests
of any class or kind ordinarily having the power to vote for the directors,
managers or other voting members of the governing body of such corporation or
non-corporate entity. In addition, any

5

--------------------------------------------------------------------------------

 

other entity may be designated by the Committee as a Subsidiary, provided that
(a) such entity could be considered as a subsidiary according to generally
accepted accounting principles in the United States of America and (b) in the
case of an Award of Options or Stock Appreciation Rights, such Award would be
considered to be granted in respect of “service recipient stock” under Code
Section 409A.

2.46“Substitute Award” means an Award granted upon assumption of, or in
substitution for, outstanding awards previously granted under a compensatory
plan by a business entity acquired or to be acquired by the Company or an
Affiliate or with which the Company or an Affiliate has combined or will
combine.

2.47“Ten Percent Shareholder” means a natural person who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
voting securities of the Company, the Company’s parent (if any) or any of the
Company’s Subsidiaries.  In determining stock ownership, the attribution rules
of Code Section 424(d) shall be applied.

2.48“Unrestricted Stock” shall have the meaning set forth in Section 11.

Unless the context otherwise requires, all references in the Plan to “including”
shall mean “including without limitation.”

3.

ADMINISTRATION OF THE PLAN

3.1Committee.

(a)The Committee shall administer the Plan and shall have such powers and
authorities related to the administration of the Plan as are consistent with the
Company’s articles of incorporation and bylaws and Applicable Laws. Without
limiting the generality of the foregoing, the Committee shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan which the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award or any Award Agreement. All such actions
and determinations shall be made by (i) the affirmative vote of a majority of
the members of the Committee present at a meeting at which a quorum is present,
or (ii) the unanimous consent of the members of the Committee executed in
writing or evidenced by electronic transmission in accordance with the Company’s
articles of incorporation and bylaws and Applicable Laws. Unless otherwise
expressly determined by the Board, the interpretation and construction by the
Committee of any provision of the Plan, any Award or any Award Agreement shall
be final, binding and conclusive whether or not expressly provided for in any
provision of the Plan, such Award or such Award Agreement.

(b)In the event that the Plan, any Award or any Award Agreement provides for any
action to be taken by or any determination to be made by the Board, such action
may be taken or such determination may be made by the Committee or another
committee constituted in accordance with this Section 3.1 if the Board has
delegated the power and authority to do so to the Committee or such other
committee pursuant to this Section 3.1. Unless otherwise expressly determined by
the Board, any such action or determination by the Committee or other committee
shall be final, binding and conclusive whether or not expressly provided for in
any provision of the Plan, such Award or such Award Agreement.

(c)Except as provided in Section 3.2 and except as the Board may otherwise
determine, the Committee shall consist of two or more Outside Directors of the
Company who: (a) meet such requirements as may be established from time to time
by the Securities and Exchange Commission

6

--------------------------------------------------------------------------------

 

for plans intended to qualify for exemption under Rule 16b-3 (or its successor)
under the Exchange Act, and (b) comply with the independence requirements of the
Stock Exchange or Securities Market on which the Stock is listed or publicly
traded; provided, that any action taken by the Committee shall be valid and
effective whether or not members of the Committee at the time of such action are
later determined not to have satisfied the requirements for membership set forth
in this Section 3.1 or otherwise provided in any charter of the Committee;
provided, further that, notwithstanding anything in the Plan to the contrary, to
the extent necessary to satisfy any transition rule or applicable transition
guidance pertaining to Awards intended to satisfy the criteria for
performance-based compensation under Code Section 162(m), the Committee
administering such Awards shall consist of two or more Outside Directors who
qualify as “outside directors” within the meaning of Code Section 162(m) and the
applicable guidance thereunder.  Without limiting the generality of the
foregoing, the Committee may be the Compensation Committee of the Board or a
subcommittee thereof if the Compensation Committee of the Board or such
subcommittee satisfies the foregoing requirements.  

(d)The Board may also appoint one or more committees of the Board, each composed
of one or more directors of the Company who need not be Outside Directors, who
may administer the Plan with respect to employees or other Service Providers who
are not “executive officers” as defined in Rule 3b-7 under the Exchange Act or
directors of the Company, may grant Awards under the Plan to such employees or
other Service Providers, and may determine all terms of such Awards, subject to
the requirements of Rule 16b-3 under the Exchange Act and any Stock Exchange or
Securities Market on which the Stock is listed or publicly traded. Any reference
to “Committee” in the Plan, any Award or any Award Agreement shall be deemed, as
applicable, to refer to any committee appointed by the Board pursuant to this
Section 3.1.

(e)To the extent permitted by Applicable Laws, the Committee may, by resolution,
delegate some or all of its authority with respect to the Plan and Awards to the
Chief Executive Officer of the Company and/or any other officer of the Company
designated by the Committee, provided that the Committee may not delegate its
authority hereunder (i) to make Awards to directors of the Company, (ii) to make
Awards to employees who are (A) “executive officers” as defined in Rule 3b-7
under the Exchange Act, or (B) officers of the Company who are delegated
authority by the Committee pursuant to this Section 3.1, or (iii) to interpret
the Plan, any Award or any Award Agreement.  Any delegation hereunder will be
subject to the restrictions and limits that the Committee specifies at the time
of such delegation or thereafter.  Nothing in the Plan will be construed as
obligating the Committee to delegate authority to any officer of the Company,
and the Committee may at any time rescind the authority delegated to an officer
of the Company appointed hereunder and delegate authority to one or more other
officers of the Company.  At all times, an officer of the Company delegated
authority pursuant to this Section 3.1 will serve in such capacity at the
pleasure of the Committee.  Any action undertaken by any such officer of the
Company in accordance with the Committee’s delegation of authority will have the
same force and effect as if undertaken directly by the Committee, and any
reference to the “Committee” in the Plan, any Award or any Award Agreement shall
be deemed, to the extent consistent with the terms and limitations of such
delegation, to refer to each officer delegated authority by the Committee
pursuant to this Section 3.1.

3.2Board.

The Board from time to time may exercise any or all of the powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 and other applicable provisions of the Plan, as the Board
shall determine, consistent with the Company’s articles of incorporation and
bylaws and Applicable Laws.

7

--------------------------------------------------------------------------------

 

3.3Terms of Awards.

Subject to the other terms and conditions of the Plan, the Committee shall have
full and final authority to:

(a)designate Grantees;

(b)determine the type or types of Awards to be made to a Grantee;

(c)determine the value or number of shares of Stock to be subject to an Award;

(d)establish the terms and conditions of each Award (including the Option Price
of any Option, the SAR Exercise Price of any SAR, and the Purchase Price of
shares of Restricted Stock or vested Stock Units, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, the treatment of an Award in the event of a Corporate
Transaction (subject to applicable agreements), and any terms or conditions that
may be necessary to qualify Options as Incentive Stock Options);

(e)prescribe the form of each Award Agreement evidencing an Award;

(f)amend, modify, reprice (except as such practice is prohibited by Section 3.5
herein), or supplement the terms of any outstanding Award, which authority shall
include the authority, in order to effectuate the purposes of the Plan but
without amending the Plan, to make Awards or to modify outstanding Awards made
to eligible natural persons who are foreign nationals or are natural persons who
are employed outside the United States to reflect differences in local law, tax
policy, or custom, provided that, notwithstanding the foregoing, no amendment,
modification or supplement of the terms of any outstanding Award shall, without
the consent of the Grantee thereof, materially impair the Grantee’s rights under
such Award; and

(g)make Substitute Awards.  

3.4Forfeiture; Recoupment

.

(a)The Committee may reserve the right in an Award Agreement to cause a
forfeiture of the gain realized by a Grantee with respect to an Award thereunder
on account of actions taken by, or failed to be taken by, such Grantee in
violation or breach of, or in conflict with, any (i) employment agreement,
(ii) non-competition agreement, (iii) agreement prohibiting solicitation of
Employees or clients of the Company or an Affiliate, (iv) confidentiality
obligation with respect to the Company or an Affiliate, (v) Company or Affiliate
policy or procedure, (vi) other agreement, or (vii) other obligation of such
Grantee to the Company or an Affiliate, as and to the extent specified in such
Award Agreement.  If the Grantee of an outstanding Award is an employee of the
Company or an Affiliate and such Grantee’s Service is terminated for Cause, the
Committee may annul such Grantee’s outstanding Award as of the date of the
Grantee’s termination of Service for Cause.

(b)Any Award granted pursuant to the Plan, to the extent provided in any Award
Agreement relating thereto, shall be subject to mandatory repayment by the
Grantee of such Award to the Company to the extent that such Grantee is or in
the future becomes subject to (i) any Company or Affiliate “clawback” or
recoupment policy or (ii) any Applicable Laws, in each case that require the
repayment by such Grantee to the Company or Affiliate of compensation paid to
such Grantee by the Company or an Affiliate in the event that such Grantee fails
to comply with, or violates, the terms or requirements of such policy.

8

--------------------------------------------------------------------------------

 

(c)If the Company is required to prepare an accounting restatement due to the
material noncompliance by the Company, as a result of misconduct, with any
financial reporting requirement under the federal securities laws, any Grantee
of an Award under such Award Agreement who knowingly engaged in such misconduct,
was grossly negligent in engaging in such misconduct, knowingly failed to
prevent such misconduct or was grossly negligent in failing to prevent such
misconduct, shall reimburse the Company the amount of any payment in settlement
of such Award earned or accrued during the period of twelve (12) months
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
that contained information affected by such material noncompliance.

(d)Notwithstanding any other provision of the Plan or any provision of any Award
Agreement, if the Company is required to prepare an accounting restatement, then
Grantees shall forfeit any cash or Stock received in connection with an Award
(or an amount equal to the Fair Market Value of such Stock on the date of
delivery thereof to the Grantee if the Grantee no longer holds the shares of
Stock) if pursuant to the terms of the Award Agreement for such Award, the
amount of the Award earned or the vesting in the Award was expressly based on
the achievement of pre-established performance goals set forth in the Award
Agreement (including earnings, gains, or other performance goals) that are later
determined, as a result of the accounting restatement, not to have been
achieved.

3.5No Repricing.

Notwithstanding anything in the Plan to the contrary, except in connection with
a Corporate Transaction involving the Company (including, without limitation,
any stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the Company may not (a) amend the terms of outstanding
Options or SARs to reduce the Option Price or SAR Price, as applicable, of such
outstanding Options or SARs; (b) cancel or assume outstanding Options or SARs in
exchange for or substitution of Options or SARs with an Option Price or SAR
Price, as applicable, that is less than the Option Price or SAR Price, as
applicable, of the original Options or SARs; or (c) cancel or assume outstanding
Options or SARs with an Option Price or SAR Price, as applicable, above the
current Fair Market Value in exchange for cash, Awards, or other securities, in
each case, unless such action (i) is subject to and approved by the Company’s
shareholders, or (ii) is an appropriate adjustment pursuant Section 17.

3.6Deferral Arrangement.

The Committee may permit or require the deferral of any payment pursuant to any
Award into a deferred compensation arrangement, subject to such rules and
procedures as it may establish, which may include provisions for the payment or
crediting of interest or Dividend Equivalent Rights and, in connection
therewith, provisions for converting such credits into deferred Stock
equivalents and for restricting deferrals to comply with hardship distribution
rules affecting tax-qualified retirement plans subject to Code
Section 401(k)(2)(B)(IV), provided that no Dividend Equivalent Rights may be
granted in connection with, or related to, an Award of Options or SARs. Any such
deferrals shall be made in a manner that complies with Code Section 409A.

3.7No Liability.

No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award, or any
Award Agreement.  Notwithstanding any provision of the Plan to the contrary,
neither the Company, an Affiliate, the Board, the Committee, nor any person
acting on behalf of the Company, an Affiliate, the Board, or the Committee will
be liable to any Grantee or to the estate or beneficiary of any Grantee or to
any other holder of an Award under the Plan by reason

9

--------------------------------------------------------------------------------

 

of any acceleration of income, or any additional tax (including any interest and
penalties), asserted by reason of the failure of an Award to satisfy the
requirements of Code Section 422 or Code Section 409A or by reason of Code
Section 4999, or otherwise asserted with respect to the Award; provided, that
this Section 3.7 shall not affect any of the rights or obligations set forth in
an applicable agreement between the Grantee and the Company or an Affiliate.

3.8Stock Issuance; Book-Entry.

Notwithstanding any provision of the Plan to the contrary, the ownership of the
shares of Stock issued under the Plan may be evidenced in such a manner as the
Committee, in its discretion, deems appropriate, including by book-entry or
direct registration or by the issuance of one or more stock certificates.

4.

STOCK SUBJECT TO THE PLAN

4.1Number of Shares of Stock Available for Awards.

(a)Subject to adjustment pursuant to Section 17, the maximum number of shares of
Stock reserved for issuance under the Plan shall be equal to the sum of (i) Four
Million Seven Hundred Fifty Thousand (4,750,000) shares, plus (ii) the number of
shares of Stock available for awards under the Prior Plan as of the Original
Effective Date, plus (iii) the number of shares of Stock subject to awards
outstanding under the Prior Plan as of the Original Effective Date which
thereafter (A) terminate by expiration, forfeiture, cancellation, or otherwise
without the issuance of such shares, (B) are settled in cash in lieu of such
shares or (C) are exchanged with the Committee’s permission, before the issuance
of such shares, for compensatory awards not involving shares (the “Share
Limit”).

(b)Any of the shares of Stock reserved and available for issuance under the Plan
may be used for any type of Award under the Plan, and any or all of the shares
of Stock reserved for issuance under the Plan shall be available for issuance
pursuant to Incentive Stock Options.  

(c)Shares of Stock to be issued under the Plan shall be authorized but unissued
shares, or, to the extent permitted by Applicable Laws, shares of treasury stock
and issued shares that have been reacquired by the Company.

4.2Adjustments in Authorized Shares of Stock.

In connection with mergers, reorganizations, separations, or other transactions
involving the Company or a Subsidiary to which Code Section 424(a) applies, the
Committee shall have the right to cause the Company to assume awards previously
granted under a compensatory plan by another business entity that is a party to
such transaction and to grant Substitute Awards under the Plan therefor.  The
Share Limit shall not be increased by the number of shares of Stock subject to
any such assumed awards and Substitute Awards.  Shares available for issuance
under a shareholder-approved plan of a business entity that is a party to such
transaction (as appropriately adjusted to reflect such transaction) may be used
for Awards under the Plan and shall not reduce the number of shares of Stock
otherwise available for issuance under the Plan, subject to applicable rules of
any Stock Exchange or Securities Market on which the Stock is listed or publicly
traded.

4.3Share Usage.

(a)Shares of Stock subject to an Award shall be counted against the Share Limit
as used as of the Grant Date.

10

--------------------------------------------------------------------------------

 

(b)Any shares of Stock that are subject to Awards of Options and SARs shall be
counted against the Share Limit set forth in Section 4.1(a) as one (1) share of
Stock for every one (1) share of Stock subject to such Award.  Any shares of
Stock that are subject to Awards other than Options or SARs shall be counted
against the Share Limit set forth in Section 4.1(a) as 1.84 shares for every one
(1) share of Stock subject to such Award. With respect to SARs, the number of
shares of Stock subject to an award of SARs shall be counted against the Share
Limit under the Plan regardless of the number of shares of Stock actually issued
to settle such SARs upon exercise.  With respect to Performance Awards and
Annual Incentive Awards, a number of shares of Stock at least equal to the
target number of shares issuable under such Award, and with giving effect to the
share counting rules set forth in this section, shall be counted against the
Share Limit as of the Grant Date, but such number shall be adjusted to equal the
actual number of shares issued, with giving effect to the share counting rules
set forth in this section, upon settlement of the Performance Awards and Annual
Incentive Awards, to the extent different from such number of shares.

(c)Any shares of Stock related to Awards under the Plan or awards outstanding
under Prior Plan as of the Original Effective Date which thereafter terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
shares or is settled in cash in lieu of shares shall be available again for
grant under the Plan in an amount determined in accordance with the methodology
set forth in Section 4.3(b).

(d)The number of shares of Stock available for issuance under the Plan shall not
be increased by the number of shares of Stock (i) tendered or withheld or
subject to an Award surrendered in connection with the purchase of shares of
Stock upon exercise of an Option or Stock Appreciation Right, (ii) that were not
issued upon the net settlement or net exercise of an Option or Stock-settled SAR
granted under the Plan, (iii) deducted or delivered from payment of an Award in
connection with the Company’s tax withholding obligations as provided in
Section 18.3 or (iv) purchased by the Company with proceeds from Option or Stock
Appreciation Right exercises.

5.

EFFECTIVE DATE, DURATION AND AMENDMENTS

5.1Effective Date.

The Plan became effective on the Original Effective Date.  The Plan, as amended
and restated, shall be effective as of the Effective Date.  The Plan as in
effect prior to its amendment and restatement shall apply to all awards granted
on and after the Original Effective Date and prior to the Effective
Date.  Following the Original Effective Date, no awards shall be made under the
Prior Plan.  Notwithstanding the foregoing, shares of Stock reserved under the
Prior Plans to settle awards which are made under the Prior Plans prior to the
Effective Date may be issued and delivered following the Effective Date to
settle such awards.  

Notwithstanding any other provision of the Plan or any Award, each Award made
under the Plan prior to November 2, 2017 that was intended to qualify as
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code prior to its repeal (“162(m) Awards”) and each Award which was
otherwise not subject to the deduction limitation of Section 162(m) of the Code
shall be subject to any additional limitations as the Committee determines
necessary for such 162(m) Award to qualify as “performance-based compensation”
as described in Section 162(m)(4)(C) of the Code prior to its repeal (or to be
so exempt) pursuant to the transition relief rules in the Tax Cuts and Jobs Act
of 2017, and to the extent any of the provisions of the Plan or any Award (or
any amendments hereto pursuant to this amendment and restatement of the Plan)
would cause any 162(m) Awards to fail to so qualify or other Awards to be so
exempt, any such provisions shall not apply to such Awards to the extent
necessary to ensure the continued qualification or exemption of such Awards. To
the extent permitted by Applicable

11

--------------------------------------------------------------------------------

 

Law, the Plan and any such Awards shall be deemed amended to the extent
necessary to conform to such requirements.

5.2Term.

The Plan shall terminate automatically on the first to occur of (a) the day
before the tenth (10th) anniversary of the Effective Date, (b) the date
determined in accordance with Section 5.3, and (c) the date determined in
accordance with Section 17.3.  Upon such termination of the Plan, all
outstanding Awards shall continue to have full force and effect in accordance
with the provisions of the terminated Plan and the applicable Award Agreement
(or other documents evidencing such Awards).

5.3Amendment, Suspension and Termination.

The Board may, at any time and from time to time, amend, suspend or terminate
the Plan, provided, that with respect to Awards theretofore granted under the
Plan, no amendment, suspension, or termination of the Plan shall, without the
consent of the Grantee, materially impair the Grantee’s rights under any such
Award.  The effectiveness of any amendment to the Plan shall be contingent on
approval of such amendment by the Company’s shareholders to the extent provided
by the Board or required by Applicable Laws (including the rules of any Stock
Exchange or Securities Market on which the Stock is then listed or publicly
traded), provided that no amendment shall be made to the no-repricing provisions
of Section 3.5, the Option Price provisions of Section 8.1, or the SAR Exercise
Price provisions of Section 9.1 without the approval of the Company’s
shareholders.

6.

AWARD ELIGIBILITY AND LIMITATIONS

6.1Eligible Grantees.

Subject to this Section 6, Awards may be made under the Plan to any Service
Provider, as the Committee shall determine and designate from time to time.

6.2Limitation on Shares of Stock Subject to Awards and Cash Awards.

During any time when the Company has a class of equity securities registered
under Section 12 of the Exchange Act:

(a)The maximum number of shares of Stock subject to Options or SARs that may be
granted under the Plan to a Grantee other than an Outside Director is 400,000
shares per fiscal year; provided, however, the maximum number of shares of Stock
subject to Options or SARs that can be granted under the Plan to a Grantee other
than an Outside Director in the fiscal year that the person is first employed by
the Company or its Affiliates is 800,000 shares.

(b)The maximum number of shares of Stock that may be granted under the Plan,
other than pursuant to Options or SARs, to a Grantee other than an Outside
Director is 200,000 shares per fiscal year; provided, however, the maximum
number of shares of Stock subject to Awards other than Options or SARs that can
be granted under the Plan to a Grantee other than an Outside Director in the
fiscal year that the person is first employed by the Company or its Affiliates
is 400,000 shares.

(c)The maximum amount that may be paid as a cash-denominated Annual Incentive
Award (whether or not cash-settled) in respect of a Performance Period of 12
months or less to a Grantee other than an Outside Director shall be $3,000,000,
and the maximum amount that may be paid as a cash-

12

--------------------------------------------------------------------------------

 

denominated Performance Award (whether or not cash-settled) in respect of a
Performance Period greater than 12 months to a Grantee other than an Outside
Director shall be $6,000,000.

(d)The maximum total compensation (including cash payments and the aggregate
Grant Date fair value of Awards (computed in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or its
successors)) that may be granted under the Plan) that may be paid to or granted
in a fiscal year to an Outside Director for his or her service as a member of
the Board or a committee of the Board is $1,000,000.

The preceding limitations in this Section 6.2 are subject to adjustment as
provided in Section 17.

6.3Stand-Alone, Additional, Tandem and Substitute Awards.

Subject to Section 3.5, Awards granted under the Plan may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, (a) any other Award, (b) any award granted under
another plan of the Company, any Affiliate, or any business entity to be
acquired by the Company or any Affiliate, or (c) any other right of a Grantee to
receive payment from the Company or any Affiliate. Such additional, tandem and
substitute or exchange Awards may be granted at any time. Subject to
Section 3.5, if an Award is granted in substitution or exchange for another
Award, or for an award granted under another plan of the Company, any Affiliate,
or any business entity acquired by the Company or any Affiliate, the Committee
shall require the surrender of such other Award or award under such other plan
in consideration for the grant of such substitute or exchange Award. In
addition, Awards may be granted in lieu of cash compensation, including in lieu
of cash payments under other plans of the Company or any Affiliate.
Notwithstanding Section 8.1 and Section 9.1, but subject to Section 3.5, the
Option Price of an Option or the grant price of an SAR that is a Substitute
Award may be less than one hundred percent (100%) of the Fair Market Value of a
share of Stock on the original Grant Date; provided that, the Option Price or
grant price is determined in accordance with the principles of Code Section 424
for any Incentive Stock Option and consistent with Code Section 409A for any
other Option or SAR.

6.4Minimum Vesting Requirements.

Except with respect to a maximum of five percent (5%) of the Share Limit, (a) no
portion of any Award (other than Substitute Awards) that vests on the basis of
the Grantee’s continued Service shall be granted with vesting conditions under
which vesting occurs earlier than the one (1) year anniversary of the Grant
Date, and (b) no portion of any Award (other than Substitute Awards) that vests
upon the attainment of Performance Measures shall be granted with a Performance
Period of less than twelve (12) months.  Notwithstanding the preceding, the
Committee may provide for the earlier vesting, exercisability, and/or settlement
under any such Award (i) in the event of the Grantee’s death, Disability or
retirement, or (ii) in connection with a Corporate Transaction.  The foregoing
five percent (5%) limit shall be subject to adjustment consistent with the share
usage rules of Section 4.3 and the adjustment provisions of Section 17.

7.

AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, which shall be in such form or forms as the Committee shall from time
to time determine. Award Agreements employed under the Plan from time to time or
at the same time need not contain similar provisions but shall be consistent
with the terms of the Plan. Each Award Agreement evidencing an Award of Options
shall specify whether such Options are intended to be Non-qualified Stock
Options or Incentive Stock Options, and in the absence of such specification,
such Options shall be deemed to constitute Non-

13

--------------------------------------------------------------------------------

 

qualified Stock Options.  In the event of any inconsistency between the Plan and
an Award Agreement, the provisions of the Plan shall control.

8.

TERMS AND CONDITIONS OF OPTIONS

8.1Option Price.

The Option Price of each Option shall be fixed by the Committee and stated in
the Award Agreement evidencing such Option. Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
of a share of Stock on the Grant Date; provided, that in the event that a
Grantee is a Ten Percent Shareholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than one hundred ten percent (110%) of the Fair Market Value of a share of Stock
on the Grant Date. In no case shall the Option Price of any Option be less than
the par value of a share of Stock.

8.2Vesting and Exercisability.

Subject to Sections 6.4, 8.3 and 17.3, each Option granted under the Plan shall
become exercisable at such times and under such conditions as shall be
determined by the Committee and stated in the Award Agreement; provided, that no
Option relying on the five percent (5%) exception set forth in Section 6.4 shall
be granted to Grantees who are entitled to overtime under Applicable Laws that
will vest or be exercisable within a six (6)-month period starting on the Grant
Date. For purposes of this Section 8.2, fractional numbers of shares of Stock
subject to an Option shall be rounded down to the next nearest whole number.

8.3Term.

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, on the day before the tenth (10th)
anniversary of the Grant Date of such Option, or under such circumstances and on
such date prior thereto as is set forth in the Plan or as may be fixed by the
Committee and stated in the Award Agreement relating to such Option; provided,
that in the event that the Grantee is a Ten Percent Shareholder, an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
not be exercisable after the day before the fifth (5th) anniversary of the Grant
Date of such Option; and provided, further, that, to the extent deemed necessary
or appropriate by the Committee to reflect differences in local law, tax policy
or custom with respect to any Option granted to a Grantee who is a foreign
national or is a natural person who is employed outside the United States, such
Option may terminate, and all rights to purchase shares of Stock thereunder may
cease, upon the expiration of a period longer than ten (10) years from the Grant
Date of such Option as the Committee shall determine.

8.4Termination of Service.

Each Award Agreement with respect to the grant of an Option shall set forth the
extent to which the Grantee thereof, if at all, shall have the right to exercise
such Option following termination of such Grantee’s Service. Such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Options issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of Service.

14

--------------------------------------------------------------------------------

 

8.5Limitations on Exercise of Option.

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date on which the Plan is approved
by the shareholders of the Company as provided herein or after the occurrence of
an event referred to in Section 17 which results in the termination of such
Option.

8.6Method of Exercise.

Subject to the terms of Sections 12 and 18.3, an Option that is exercisable may
be exercised by the Grantee’s delivery to the Company or its designee or agent
of notice of exercise on any business day, at the Company’s principal office or
the office of such designee or agent, on the form specified by the Company and
in accordance with any additional procedures specified by the Committee. Such
notice shall specify the number of shares of Stock with respect to which such
Option is being exercised and shall be accompanied by payment in full of the
Option Price of the shares of Stock for which such Option is being exercised,
plus the amount (if any) of federal and/or other taxes which the Company may, in
its judgment, be required to withhold with respect to the exercise of such
Option.

8.7Rights of Holders of Options.

A Grantee or other person holding or exercising an Option shall have none of the
rights of a shareholder of the Company (for example, the right to receive cash
or dividend payments or distributions attributable to the shares of Stock
subject to such Option, to direct the voting of the shares of Stock subject to
such Option, or to receive notice of any meeting of the Company’s shareholders)
until the shares of Stock subject thereto are fully paid and issued to such
Grantee or other person. Except as provided in Section 17, no adjustment shall
be made for dividends, distributions or other rights with respect to any shares
of Stock subject to an Option for which the record date is prior to the date of
issuance of such shares of Stock.

8.8Delivery of Stock.

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect thereto, such Grantee shall be entitled to receive
such evidence of such Grantee’s ownership of the shares of Stock subject to such
Option as shall be consistent with Section 3.8.

8.9Transferability of Options.

Except as provided in Section 8.10, during the lifetime of a Grantee of an
Option, only such Grantee (or, in the event of such Grantee’s legal incapacity
or incompetency, such Grantee’s guardian or legal representative) may exercise
such Option.  Except as provided in Section 8.10, no Option shall be assignable
or transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

8.10Family Transfers.

If authorized in the applicable Award Agreement and by the Committee, in its
sole discretion, a Grantee may transfer, not for value, all or part of an Option
which is not an Incentive Stock Option to any Family Member. For the purpose of
this Section 8.10, a transfer “not for value” is a transfer which is (a) a gift,
(b) a transfer under a domestic relations order in settlement of marital
property rights, or (c) unless Applicable Laws do not permit such transfer, a
transfer to an entity in which more than fifty percent (50%) of the voting
interests are owned by Family Members (and/or the Grantee) in exchange for an

15

--------------------------------------------------------------------------------

 

interest in such entity. Following a transfer under this Section 8.10, any such
Option shall continue to be subject to the same terms and conditions as were
applicable immediately prior to such transfer, and the shares of Stock acquired
pursuant to such Option shall be subject to the same restrictions with respect
to transfers of shares as would have applied to the Grantee thereof. Subsequent
transfers of transferred Options shall be prohibited except to Family Members of
the original Grantee in accordance with this Section 8.10 or by will or the laws
of descent and distribution. The provisions of Section 8.4 relating to
termination of Service shall continue to be applied with respect to the original
Grantee of the Option, following which such Option shall be exercisable by the
transferee only to the extent, and for the periods specified, in Section 8.4.

8.11Limitations on Incentive Stock Options.

An Option shall constitute an Incentive Stock Option only (a) if the Grantee of
such Option is an employee of the Company or any corporate Subsidiary, (b) to
the extent specifically provided in the related Award Agreement and (c) to the
extent that the aggregate Fair Market Value (determined at the time such Option
is granted) of the shares of Stock with respect to which all Incentive Stock
Options held by such Grantee become exercisable for the first time during any
calendar year (under the Plan and all other plans of the Company and its
Affiliates) does not exceed one hundred thousand dollars ($100,000). Except to
the extent provided in the regulations under Code Section 422, this limitation
shall be applied by taking Options into account in the order in which they were
granted.

8.12Notice of Disqualifying Disposition.

If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances provided in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition immediately but in no event
later than ten (10) days thereafter.

9.

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

9.1Right to Payment and SAR Exercise Price.

A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (a) the Fair Market Value of one share of Stock
on the date of exercise over (b) the SAR Exercise Price as determined by the
Committee.  The Award Agreement for a SAR shall specify the SAR Exercise Price,
which shall be no less than the Fair Market Value of a share of Stock on the
Grant Date of such SAR. SARs may be granted in tandem with all or part of an
Option granted under the Plan or at any subsequent time during the term of such
Option, in combination with all or part of any other Award or without regard to
any Option or other Award; provided, that a SAR that is granted subsequent to
the Grant Date of a related Option must have a SAR Exercise Price that is no
less than the Fair Market Value of one share of Stock on the Grant Date of such
SAR.

9.2Other Terms.

Subject to Sections 6.4, 9.3 and 17.3, the Committee shall determine, on the
Grant Date or thereafter, the time or times at which and the circumstances under
which a SAR may be exercised in whole or in part (including based on achievement
of performance goals and/or future Service requirements), the time or times at
which SARs shall cease to be or become exercisable following termination of
Service or upon other conditions, the method of exercise, method of settlement,
form of consideration payable in settlement, method by or forms in which shares
of Stock shall be delivered or deemed to be delivered to Grantees, whether or
not a SAR shall be granted in tandem or in combination

16

--------------------------------------------------------------------------------

 

with any other Award, and any and all other terms and conditions of any SAR;
provided, that no SARs relying on the five percent (5%) exception set forth in
Section 6.4 shall be granted to Grantees who are entitled to overtime under
Applicable Laws that will vest or be exercisable within a six (6)-month period
starting on the Grant Date.

9.3Term.

Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, on the day before the tenth (10th) anniversary of the Grant Date of such
SAR, or under such circumstances and on such date prior thereto as is set forth
in the Plan or as may be fixed by the Committee and stated in the Award
Agreement relating to such SAR.

9.4Rights of Holders of SARs.

A Grantee or other person holding or exercising a SAR shall have none of the
rights of a shareholder of the Company (for example, the right to receive cash
or dividend payments or distributions attributable to the shares of Stock
underlying such SAR, to direct the voting of the shares of Stock underlying such
SAR, or to receive notice of any meeting of the Company’s shareholders) until
the shares of Stock underlying such SAR, if any, are issued to such Grantee or
other person.  Except as provided in Section 17, no adjustment shall be made for
dividends, distributions or other rights with respect to any shares of Stock
underlying a SAR for which the record date is prior to the date of issuance of
such shares of Stock, if any.

9.5Transferability of SARs.

Except as provided in Section 9.6, during the lifetime of a Grantee of a SAR,
only the Grantee (or, in the event of such Grantee’s legal incapacity or
incompetency, such Grantee’s guardian or legal representative) may exercise such
SAR. Except as provided in Section 9.6, no SAR shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

9.6Family Transfers.

If authorized in the applicable Award Agreement and by the Committee, in its
sole discretion, a Grantee may transfer, not for value, all or part of a SAR to
any Family Member. For the purpose of this Section 9.6, a transfer “not for
value” is a transfer which is (a) a gift, (b) a transfer under a domestic
relations order in settlement of marital property rights or (c) unless
Applicable Laws do not permit such transfers, a transfer to an entity in which
more than fifty percent (50%) of the voting interests are owned by Family
Members (and/or the Grantee) in exchange for an interest in such entity.
Following a transfer under this Section 9.6, any such SAR shall continue to be
subject to the same terms and conditions as were in effect immediately prior to
such transfer, and shares of Stock acquired pursuant to a SAR shall be subject
to the same restrictions on transfers of shares as would have applied to the
Grantee or such SAR. Subsequent transfers of transferred SARs shall be
prohibited except to Family Members of the original Grantee in accordance with
this Section 9.6 or by will or the laws of descent and distribution.

17

--------------------------------------------------------------------------------

 

10.

TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS

10.1Grant of Restricted Stock or Stock Units.

Awards of Restricted Stock or Stock Units may be made for consideration or for
no consideration (other than the par value of the shares of Stock, which shall
be deemed paid by past or future Services by the Grantee to the Company or an
Affiliate).

10.2Restrictions.

Subject to Sections 6.4 and 17.3, at the time a grant of Restricted Stock or
Stock Units is made, the Committee may, in its sole discretion, (a) establish a
period of time (a “restricted period”) applicable to such Restricted Stock or
Stock Units and (b) prescribe restrictions in addition to or other than the
expiration of the restricted period, including the satisfaction of corporate or
individual performance goals, which may be applicable to all or any portion of
such Restricted Stock or Stock Units as provided in Section 14.  Awards of
Restricted Stock or Stock Units may not be sold, transferred, assigned, pledged
or otherwise encumbered or disposed of during the restricted period or prior to
the satisfaction of any other restrictions prescribed by the Committee with
respect to such Awards.

10.3Restricted Stock Certificates; Book-Entry Registration.

Subject to Section 3.8 and the immediately following sentence, the Company may
issue, in the name of each Grantee to whom Restricted Stock has been granted,
stock certificates representing the total number of shares of Restricted Stock
granted to the Grantee, as soon as reasonably practicable after the Grant Date
of such Restricted Stock. The Committee may provide in an Award Agreement that
either (a) the Secretary of the Company shall hold such certificates for such
Grantee’s benefit until such time as such shares of Restricted Stock are
forfeited to the Company or the restrictions applicable thereto lapse and such
Grantee shall deliver a stock power to the Company with respect to each
certificate, or (b) such certificates shall be delivered to such Grantee,
provided, that such certificates shall bear legends that comply with applicable
securities laws and regulations and make appropriate reference to the
restrictions imposed on such Award of Restricted Stock under the Plan and such
Award Agreement.  Pursuant to Section 3.8, to the extent Restricted Stock is
represented by a book-entry, such book entry shall be notated to evidence the
restrictions imposed on such Award of Restricted Stock under the Plan and the
applicable Award Agreement.

10.4Rights of Holders of Restricted Stock.

Holders of Restricted Stock shall have the right to vote such shares of
Restricted Stock and the right to receive any dividends declared or paid with
respect to such shares of Restricted Stock.  Notwithstanding the foregoing, cash
dividends declared or paid on shares of Restricted Stock (i) shall not be paid
currently but instead shall be accrued, (ii) shall be subject to the same
vesting conditions and restrictions applicable to such underlying shares of
Restricted Stock, and (iii) shall not vest or become payable unless and until
the shares of Restricted Stock to which the dividends apply become vested and
nonforfeitable.  All stock distributions, if any, received by a Grantee with
respect to Restricted Stock as a result of any stock split, stock dividend,
combination of stock, or other similar transaction shall be subject to the same
vesting conditions and restrictions applicable to such underlying shares of
Restricted Stock.

10.5Rights of Holders of Stock Units.

10.5.1Voting and Dividend Rights.

18

--------------------------------------------------------------------------------

 

Holders of Stock Units shall have no rights as shareholders of the Company (for
example, the right to receive cash or dividend payments or distributions
attributable to the shares of Stock subject to such Stock Units, to direct the
voting of the shares of Stock subject to such Stock Units, or to receive notice
of any meeting of the Company’s shareholders). Subject to the restrictions on
Dividend Equivalent Rights set forth in Section 13, the Committee may provide in
an Award Agreement evidencing a grant of Stock Units that the holder of such
Stock Units shall be entitled to receive Dividend Equivalent Rights.  

10.5.2Creditor’s Rights.

A holder of Stock Units shall have no rights other than those of a general
unsecured creditor of the Company. Stock Units represent an unfunded and
unsecured obligation of the Company, subject to the terms and conditions of the
applicable Award Agreement.

10.6Termination of Service.

Unless the Committee provides otherwise in an Award Agreement or in writing
after such Award Agreement is issued, but prior to termination of Grantee’s
Service, upon the termination of such Grantee’s Service, any Restricted Stock or
Stock Units held by such Grantee that have not vested, or with respect to which
all applicable restrictions and conditions have not lapsed, shall immediately be
deemed forfeited. Upon forfeiture of such Restricted Stock or Stock Units, the
Grantee thereof shall have no further rights with respect thereto, including any
right to vote such Restricted Stock or any right to receive dividends or
Dividend Equivalent Rights, as applicable, with respect to such Restricted Stock
or Stock Units.

10.7Purchase of Restricted Stock and Shares of Stock Subject to Stock Units.

The Grantee shall be required, to the extent required by Applicable Laws, to
purchase the Restricted Stock or shares of Stock subject to vested Stock Units
from the Company at a Purchase Price equal to the greater of (a) the aggregate
par value of the shares of Stock represented by such Restricted Stock or Stock
Units or (b) the Purchase Price, if any, specified in the Award Agreement
relating to such Restricted Stock or Stock Units.  The Purchase Price shall be
payable in a form provided in Section 12 or, in the sole discretion of the
Committee, in consideration for past or future Services rendered to the Company
or an Affiliate.

10.8Delivery of Shares of Stock.

Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Committee, the restrictions applicable
to Restricted Stock or Stock Units settled in shares of Stock shall lapse, and,
unless otherwise provided in the applicable Award Agreement, a book-entry or
direct registration or a stock certificate evidencing ownership of such shares
of Stock shall, consistent with Section 3.8, be issued, free of all such
restrictions, to the Grantee thereof or such Grantee’s beneficiary or estate, as
the case may be. Neither the Grantee, nor the Grantee’s beneficiary or estate,
shall have any further rights with regard to a Stock Unit once the shares of
Stock represented by the Stock Unit have been delivered in accordance with this
Section 10.8.

11.

TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY- BASED AWARDS

(a)In each case subject to the five percent (5%) limit set forth in Section 6.4,
the Committee may, in its sole discretion, grant (or sell at the par value of a
share of Stock or at such other higher purchase price determined by the
Committee) an Award to any Grantee pursuant to which such

19

--------------------------------------------------------------------------------

 

Grantee may receive shares of Stock free of any restrictions (“Unrestricted
Stock”) under the Plan.  Awards of Unrestricted Stock may be granted or sold to
any Grantee as provided in the immediately preceding sentence in respect of past
or future Service and other valid consideration, or in lieu of, or in addition
to, any cash compensation due to such Grantee.

(b)The Committee may, in its sole discretion, grant Awards in the form of Other
Equity-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan. Subject to Section 6.4, Awards granted pursuant to this
Section 11(b) may be granted with vesting, value and/or payment contingent upon
the achievement of one or more performance goals.  The Committee shall determine
the terms and conditions of Other Equity-Based Awards at the Grant Date or
thereafter. Unless the Committee otherwise provides in an Award Agreement or in
writing after such Award Agreement is issued, upon the termination of a
Grantee’s Service, any Other Equity-Based Awards held by such Grantee that have
not vested, or with respect to which all applicable restrictions and conditions
have not lapsed, shall immediately be deemed forfeited. Upon forfeiture of any
Other Equity-Based Award, the Grantee thereof shall have no further rights with
respect to such Other Equity-Based Award.

12.

FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

12.1General Rule.

Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option or the Purchase Price for Restricted Stock or vested Stock
Units shall be made in cash or in cash equivalents acceptable to the Company.

12.2Surrender of Shares of Stock.

To the extent that the applicable Award Agreement so provides, payment of the
Option Price for shares of Stock purchased pursuant to the exercise of an Option
or the Purchase Price for Restricted Stock or vested Stock Units may be made all
or in part through the tender or attestation to the Company of shares of Stock,
which shall be valued, for purposes of determining the extent to which such
Option Price or Purchase Price has been paid thereby, at their Fair Market Value
on the date of such tender or attestation.

12.3Cashless Exercise.

With respect to an Option only (and not with respect to Restricted Stock or
Stock Units), to the extent permitted by Applicable Laws and to the extent the
Award Agreement so provides, payment of the Option Price for shares of Stock
purchased pursuant to the exercise of an Option may be made all or in part by
delivery (on a form acceptable to the Committee) of an irrevocable direction to
a licensed securities broker acceptable to the Company to sell shares of Stock
and to deliver all or part of the proceeds of such sale to the Company in
payment of such Option Price and any withholding taxes described in
Section 18.3.

12.4Other Forms of Payment.

To the extent the Award Agreement so provides and/or unless otherwise specified
in an Award Agreement, payment of the Option Price for shares of Stock purchased
pursuant to exercise of an Option or the Purchase Price for Restricted Stock or
vested Stock Units may be made in any other form that is consistent with
Applicable Laws, including (a) Service to the Company or an Affiliate and
(b) net exercise, net settlement or share withholding.

20

--------------------------------------------------------------------------------

 

13.

TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

13.1Dividend Equivalent Rights.

A Dividend Equivalent Right is an Award entitling the recipient thereof to
receive credits based on cash distributions that would have been paid on the
shares of Stock specified in the Dividend Equivalent Right (or other Award to
which such Dividend Equivalent Right relates) if such shares of Stock had been
issued to and held by the recipient of such Dividend Equivalent Right as of the
record date (with or without being subject to forfeiture or a repayment
obligation). A Dividend Equivalent Right may be granted hereunder to any
Grantee, provided that no Dividend Equivalent Rights may be granted in
connection with, or related to, an Award of Options or SARs. Subject to this
Section 13, the terms and conditions of Dividend Equivalent Rights shall be
specified in the Award Agreement therefor.  Dividend equivalents credited to the
holder of a Dividend Equivalent Right may be paid currently (with or without
being subject to forfeiture or a repayment obligation) or may be deemed to be
reinvested in additional shares of Stock or Awards, which may thereafter accrue
additional Dividend Equivalent Rights. Any such reinvestment in additional
shares of Stock shall be at the Fair Market Value thereof on the date of such
reinvestment.  Dividend Equivalent Rights may be settled in cash or shares of
Stock or a combination thereof, in a single installment or in multiple
installments, all as determined in the sole discretion of the Committee.
Notwithstanding the foregoing, a Dividend Equivalent Right granted as a
component of another Award (i) shall not be paid currently but instead shall be
accrued, (ii) shall be subject to the same vesting conditions and restrictions
applicable to the Award to which the Dividend Equivalent Rights correspond, and
(iii) shall not vest or become payable unless and until the Award to which the
Dividend Equivalent Rights correspond becomes vested and settled.

13.2Termination of Service.

Unless the Committee otherwise provides in an Award Agreement or in writing
after such Award Agreement is issued, a Grantee’s rights in all Dividend
Equivalent Rights shall automatically terminate upon the Grantee’s termination
of Service for any reason.

14.

TERMS AND CONDITIONS OF PERFORMANCE AWARDS AND ANNUAL INCENTIVE AWARDS

14.1Grant of Performance Awards and Annual Incentive Awards.

Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Performance Awards and/or Annual Incentive Awards
to a Grantee in such amounts and upon such terms as the Committee shall
determine.

14.2Value of Performance Awards and Annual Incentive Awards.

Each Performance Award and Annual Incentive Award shall have an initial cash
value or an actual or target number of shares of Stock that is established by
the Committee at the time of grant.  The Committee shall set performance goals
in its discretion which, depending on the extent to which they are achieved,
shall determine the value and/or the number shares of Stock subject to
Performance Awards and Annual Incentive Awards that will be paid out to the
Grantee thereof.

14.3Earning of Performance Awards and Annual Incentive Awards.

Subject to the terms of the Plan, after the applicable Performance Period has
ended, the Grantee of Performance Awards or Annual Incentive Awards shall be
entitled to receive a payout of the value

21

--------------------------------------------------------------------------------

 

and/or the number shares of Stock subject to Performance Awards and Annual
Incentive Awards earned by the Grantee over such Performance Period.

14.4Form and Timing of Payment of Performance Awards and Annual Incentive
Awards.

Payment of earned Performance Awards and Annual Incentive Awards shall be made,
as determined by the Committee, in the form, at the time, and in the manner
described in the applicable Award Agreement.  Subject to the terms of the Plan,
the Committee, in its sole discretion, (a) may pay earned Performance Awards in
the form of cash, shares of Stock, other Awards, other property or a combination
thereof and (b) shall pay the value of the earned Performance Awards and Annual
Incentive Awards at the close of the applicable Performance Period, or as soon
as reasonably practicable after the Committee has determined that the
performance goal or goals have been achieved; provided that, unless specifically
provided in the Award Agreement for such Awards, such payment shall occur no
later than the fifteenth (15th) day of the third (3rd) month following the end
of the calendar year in which such Performance Period ends.  Any shares of Stock
paid out under such Awards may be granted subject to any restrictions deemed
appropriate by the Committee.  The determination of the Committee with respect
to the form of payout of such Awards shall be set forth in the Award Agreement
for the Awards.

14.5Performance Conditions.

The right of a Grantee to exercise or receive a grant or settlement of any
Performance Award or Annual Incentive Award, and the timing thereof, may be
subject to the achievement of such Performance Measures as may be specified by
the Committee. The Committee may use such business criteria and other measures
of performance as it may deem appropriate in establishing any performance
conditions.  Performance under any of the Performance Measures (i) may be used
to measure the performance of (A) the Company, its Subsidiaries and other
Affiliates as a whole, (B) the Company, any Subsidiary, and/or any other
Affiliate or any combination thereof, or (C) any one or more business units or
operating segments of the Company, any Subsidiary, and/or any other Affiliate,
in each case as the Committee, in its sole discretion, deems appropriate and
(ii) may be compared to the performance of one or more other companies, or one
or more published or special indices designated or approved by the Committee for
such comparison, as the Committee, in its sole discretion, deems appropriate. In
addition, the Committee, in its sole discretion, may select Performance Measure
specified in Section 2.31(e) for comparison to performance under one or more
stock market indices designated or approved by the Committee.  The Committee
also shall have the authority to provide for accelerated vesting of any
Performance Award or Annual Incentive Award based on the achievement of
performance goals pursuant to the Performance Measures specified in this
Section 14.  For the avoidance of doubt, nothing herein is intended to prevent
the Committee from granting Awards subject to subjective performance conditions
(including individual performance conditions); provided, that such Awards shall
not be considered Performance Awards under the Plan.

14.5.1Evaluation of Performance.

The Committee may provide in any Performance Award or Annual Incentive Award
that any evaluation of performance may include or exclude any of the following
events that occur during a Performance Period: (a) asset write-downs;
(b) litigation or claims, judgments or settlements; (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results; (d) any reorganization or restructuring events or programs;
(e) extraordinary, non-core, non-operating, or non-recurring items and items
that are either of an unusual nature or of a type that indicates infrequency of
occurrence as a separate component of income from continuing operations;
(f) acquisitions or divestitures; (g) foreign exchange gains and losses; (h)
impact of shares of Stock purchased through share

22

--------------------------------------------------------------------------------

 

repurchase programs; (i) tax valuation allowance reversals; (j) impairment
expense; and (k) environmental expense.  

15.

PARACHUTE LIMITATIONS

If any Grantee is a “disqualified individual,” as defined in Code
Section 280G(c), then, notwithstanding any other provision of the Plan or of any
other agreement, contract, or understanding heretofore or hereafter entered into
by such Grantee with the Company or an Affiliate, except an agreement, contract,
or understanding that expressly addresses Code Section 280G or Code Section 4999
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), any right
of the Grantee to any exercise, vesting, payment or benefit under the Plan shall
be reduced or eliminated:

(a)to the extent that such right to exercise, vesting, payment, or benefit,
taking into account all other rights, payments, or benefits to or for the
Grantee under the Plan, all Other Agreements, and all Benefit Arrangements,
would cause any exercise, vesting, payment, or benefit to the Grantee under the
Plan to be considered a “parachute payment” within the meaning of Code
Section 280G(b)(2) as then in effect (a “Parachute Payment”); and

(b)if, as a result of receiving such Parachute Payment, the aggregate after-tax
amounts received by the Grantee from the Company under the Plan, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.

Except as required by Code Section 409A or to the extent that Code Section 409A
permits discretion, the Committee shall have the right, in the Committee’s sole
discretion, to designate those rights, payments, or benefits under the Plan, all
Other Agreements, and all Benefit Arrangements that should be reduced or
eliminated so as to avoid having such rights, payments, or benefits be
considered a Parachute Payment; provided, however, to the extent any payment or
benefit constitutes deferred compensation under Code Section 409A, in order to
comply with Code Section 409A, the Company shall instead accomplish such
reduction by first reducing or eliminating any cash payments (with the payments
to be made furthest in the future being reduced first), then by reducing or
eliminating any accelerated vesting of Options or SARs, then by reducing or
eliminating any accelerated vesting of Restricted Stock or Stock Units, then by
reducing or eliminating any other remaining Parachute Payments.

16.

REQUIREMENTS OF LAW

16.1General.

The Company shall not be required to offer, sell or issue any shares of Stock
under any Award, whether pursuant to the exercise of an Option or SAR or
otherwise, if the offer, sale or issuance of such shares of Stock would
constitute a violation by the Grantee, the Company or an Affiliate, or any other
person of any provision of the Company’s articles of incorporation or bylaws or
of Applicable Laws, including any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any shares of Stock subject to an
Award upon any Stock Exchange or Securities Market or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the offering, issuance, sale or purchase of shares of Stock in connection
with any Award, no shares of Stock may be offered, issued or sold to the Grantee
or any other person under such Award, whether pursuant to the exercise of an
Option or SAR or otherwise,

23

--------------------------------------------------------------------------------

 

unless such listing, registration or qualification shall have been effected or
obtained free of any conditions not acceptable to the Company, and any delay
caused thereby shall in no way affect the date of termination of such
Award.  Without limiting the generality of the foregoing, upon the exercise of
any Option or any SAR that may be settled in shares of Stock or the delivery of
any shares of Stock underlying an Award, unless a registration statement under
the Securities Act is in effect with respect to the shares of Stock subject to
such Award, the Company shall not be required to offer, sell or issue such
shares of Stock unless the Committee shall have received evidence satisfactory
to it that the Grantee or any other person exercising such Option or SAR or
accepting delivery of such shares may acquire such shares of Stock pursuant to
an exemption from registration under the Securities Act.  Any determination by
the Committee in connection with the foregoing shall be final, binding, and
conclusive.  The Company may register, but shall in no event be obligated to
register, any shares of Stock or other securities issuable pursuant to the Plan
pursuant to the Securities Act.  The Company shall not be obligated to take any
affirmative action in order to cause the exercise of an Option or a SAR or the
issuance of shares of Stock or other securities issuable pursuant to the Plan or
any Award to comply with any Applicable Laws. As to any jurisdiction that
expressly imposes the requirement that an Option or SAR that may be settled in
shares of Stock shall not be exercisable until the shares of Stock subject to
such Option or SAR are registered under the securities laws thereof or are
exempt from such registration, the exercise of such Option or SAR under
circumstances in which the laws of such jurisdiction apply shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.

16.2Rule 16b-3.

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intention of the Company that Awards
pursuant to the Plan and the exercise of Options and SARs granted hereunder that
would otherwise be subject to Section 16(b) of the Exchange Act shall qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
that any provision of the Plan or action by the Committee does not comply with
the requirements of such Rule 16b-3, such provision or action shall be deemed
inoperative with respect to such Awards to the extent permitted by Applicable
Laws and deemed advisable by the Committee, and shall not affect the validity of
the Plan.  In the event that such Rule 16b-3 is revised or replaced, the Board
may exercise its discretion to modify the Plan in any respect necessary or
advisable in its judgment to satisfy the requirements of, or to permit the
Company to avail itself of the benefits of, the revised exemption or its
replacement.

17.

EFFECT OF CHANGES IN CAPITALIZATION

17.1Changes in Stock.

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number of shares
or kind of capital stock or other securities of the Company on account of any
recapitalization, reclassification, stock split, reverse stock split, spin-off,
combination of stock, exchange of stock, stock dividend or other distribution
payable in capital stock, or other increase or decrease in such shares of Stock
effected without receipt of consideration by the Company occurring after the
Effective Date, the number and kinds of shares of stock for which grants of
Options and other Awards may be made under the Plan, including the Share Limit
set forth in Section 4.1(a), the individual share limits set forth in
Section 6.2, and the five percent (5%) limit set forth in Section 6.4 shall be
adjusted proportionately and accordingly by the Committee. In addition, the
number and kind of shares of stock for which Awards are outstanding shall be
adjusted proportionately and accordingly by the Committee so that the
proportionate interest of the Grantee therein immediately following such event
shall, to the extent practicable, be the same as immediately before such event.
Any such adjustment in outstanding Options or SARs shall not change the
aggregate Option Price or SAR

24

--------------------------------------------------------------------------------

 

Exercise Price payable with respect to shares that are subject to the
unexercised portion of such outstanding Options or SARs, as applicable, but
shall include a corresponding proportionate adjustment in the per share Option
Price or SAR Exercise Price, as the case may be.  The conversion of any
convertible securities of the Company shall not be treated as an increase in
shares effected without receipt of consideration. Notwithstanding the foregoing,
in the event of any distribution to the Company’s shareholders of securities of
any other entity or other assets (including an extraordinary dividend, but
excluding a non-extraordinary dividend, declared and paid by the Company)
without receipt of consideration by the Company, the Committee shall, in such
manner as it deems appropriate, adjust (a) the number and kind of shares of
stock subject to outstanding Awards and/or (b) the aggregate and per share
Option Price of outstanding Options and the aggregate and per share SAR Exercise
Price of outstanding SARs as required to reflect such distribution.

17.2Reorganization in Which the Company Is the Surviving Entity Which Does not
Constitute a Corporate Transaction.

Subject to Section 17.3, if the Company shall be the surviving entity in any
reorganization, merger, or consolidation of the Company with one or more other
entities which does not constitute a Corporate Transaction, any Award
theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Award would have been entitled immediately following such reorganization,
merger, or consolidation, with a corresponding proportionate adjustment of the
per share Option Price or SAR Exercise Price, if applicable, so that the
aggregate Option Price or SAR Exercise Price thereafter shall be the same as the
aggregate Option Price or SAR Exercise Price of the shares of Stock remaining
subject to the Option or SAR as in effect immediately prior to such
reorganization, merger, or consolidation.  Subject to any contrary language in
an Award Agreement, any restrictions applicable to such Award shall apply as
well to any replacement shares received by the Grantee as a result of such
reorganization, merger, or consolidation.  In the event of any reorganization,
merger, or consolidation of the Company referred to in this Section 17.2,
Performance Awards and Annual Incentive Awards shall be adjusted (including any
adjustment to performance goals applicable to such Awards deemed appropriate by
the Committee) so as to apply to the securities that a holder of the number of
shares of Stock subject to the Performance Awards or Annual Incentive Awards
would have been entitled to receive immediately following such reorganization,
merger, or consolidation.

17.3Corporate Transaction in which Awards are not Assumed.

Except as otherwise provided in the applicable Award Agreement or with respect
to Performance Awards and Annual Incentive Awards, in another agreement with the
Grantee, or as otherwise set forth in writing, upon the occurrence of a
Corporate Transaction in which outstanding Awards are not being assumed,
continued, or substituted for, the following provisions shall apply to such
Award, to the extent not assumed, continued, or substituted for:

(a)All Grantees of shares of Restricted Stock, Stock Units, and Dividend
Equivalent Rights shall become vested in their Awards as of immediately prior to
the occurrence of a Corporate Transaction and any shares of Stock or cash that
become vested pursuant to the operation of this Section 17.3(a) shall be
delivered, immediately prior to the occurrence of such Corporate Transaction;

(b)All Grantees of Options and SARs shall become immediately vested in their
Awards as of immediately prior to the occurrence of a Corporate Transaction; and

(c)Either or both of the following two actions may be taken:

25

--------------------------------------------------------------------------------

 

(i)At least fifteen (15) days prior to the scheduled consummation of such a
Corporate Transaction, notice shall be given to all Grantees of vested Options
and SARs outstanding hereunder (including Options and SARs that become vested
pursuant to the operation of Section 17.3(b)) that such Options and SARs shall
remain exercisable for a period of fifteen (15) days and shall thereafter be
terminated.  With respect to the Company’s establishment of an exercise window,
(A) any exercise of an Option or SAR during the fifteen (15)-day period referred
to above shall be conditioned upon the consummation of the applicable Corporate
Transaction and shall be effective only immediately before the consummation
thereof, and (B) upon consummation of any Corporate Transaction, the Plan and
all outstanding but unexercised Options and SARs shall terminate. The Committee
shall send notice of an event that shall result in such a termination to all
natural persons and entities who hold Options and SARs not later than the time
at which the Company gives notice thereof to its shareholders.

and/or

(ii)The Committee may elect, in its sole discretion, to cancel any outstanding
Awards of Options, SARs, Restricted Stock, Stock Units, and/or Dividend
Equivalent Rights and pay or deliver, or cause to be paid or delivered, to the
holder thereof an amount in cash or securities having a value (as determined by
the Committee acting in good faith), in the case of Restricted Stock or Stock
Units, equal to the formula or fixed price per share paid to holders of shares
of Stock pursuant to such Corporate Transaction and, in the case of Options or
SARs, equal to the product of the number of shares of Stock subject such Options
or SARs multiplied by the amount, if any, by which (A) the formula or fixed
price per share paid to holders of shares of Stock pursuant to such transaction
exceeds (B) the Option Price or SAR Exercise Price applicable to such Awards.

(d)For Performance Awards and Annual Incentive Awards denominated in Stock or
Stock Units, if less than half of the Performance Period has lapsed, such
Performance Awards and Annual Incentive Awards shall be converted into
Restricted Stock or Stock Units assuming target performance has been achieved
(or into Unrestricted Stock if no further restrictions apply).  If more than
half the Performance Period has lapsed, such Performance Awards and Annual
Incentive Awards shall be converted into Restricted Stock or Stock Units based
on actual performance to date (or into Unrestricted Stock if no further
restrictions apply).  If actual performance is not determinable, such
Performance Awards and Annual Incentive Awards shall be converted into
Restricted Stock or Stock Units assuming target performance has been achieved,
based on the discretion of the Committee (or into Unrestricted Stock if no
further restrictions apply).

(e)Other-Equity Based Awards shall be governed by the terms of the applicable
Award Agreement.

17.4Corporate Transaction in which Awards are Assumed.

Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Corporate Transaction in which outstanding Awards are being
assumed, continued, or substituted for, the following provisions shall apply to
such Award, to the extent assumed, continued, or substituted for:

(a)The Plan and the Awards theretofore granted under the Plan shall continue in
the manner and under the terms so provided in the event of any Corporate
Transaction to the extent that provision is made in writing in connection with
such Corporate Transaction for the assumption or continuation of such Awards, or
for the substitution for such Awards of new common stock options, stock
appreciation rights, restricted stock, common stock units, dividend equivalent
rights and other equity-based awards relating to the stock of a successor
entity, or a parent or subsidiary thereof, with appropriate

26

--------------------------------------------------------------------------------

 

adjustments as to the number of shares (disregarding any consideration that is
not common stock) and option and stock appreciation rights exercise prices.

(b)In the event an Award is assumed, continued or substituted upon the
consummation of any Corporate Transaction and the employment of such Grantee
with the Company or an Affiliate is terminated without Cause within one year
following the consummation of such Corporate Transaction, such Award shall be
fully vested and may be exercised in full, to the extent applicable, beginning
on the date of such termination and for the one-year period immediately
following such termination or for such longer period as the Committee shall
determine.

17.5Adjustments

Adjustments under this Section 17 related to shares of Stock or securities of
the Company shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share.  The Committee may provide in the applicable Award
Agreements at the time of grant, or any time thereafter with the consent of the
Grantee, for different provisions to apply to an Award in place of those
provided in Sections 17.1, 17.2, 17.3 and 17.4.  This Section 17 shall not limit
the Company’s ability to provide for alternative treatment of Awards outstanding
under the Plan in the event of change in control events that are not Corporate
Transactions.

17.6No Limitations on Company.

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or to engage in any other transaction or
activity.

18.

GENERAL PROVISIONS

18.1Disclaimer of Rights.

No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or Service of
the Company or an Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company or an Affiliate either to increase or
decrease the compensation or other payments to any natural person or entity at
any time, or to terminate any employment or other relationship between any
natural person or entity and the Company or an Affiliate.  In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, no Award granted under the Plan shall
be affected by any change of duties or position of the Grantee thereof, so long
as such Grantee continues to provide Service. The obligation of the Company to
pay any benefits pursuant to the Plan shall be interpreted as a contractual
obligation to pay only those amounts provided herein, in the manner and under
the conditions prescribed herein.  The Plan and Awards shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
Grantee or beneficiary under the terms of the Plan.

27

--------------------------------------------------------------------------------

 

18.2Nonexclusivity of the Plan.

Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board or the Committee to adopt
such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or particular individuals) as the Board or the
Committee, in its discretion, determines desirable.

18.3Withholding Taxes.

(a)The Company or an Affiliate, as the case may be, shall have the right to
deduct from payments of any kind otherwise due to a Grantee any federal, state,
or local taxes of any kind required by Applicable Laws to be withheld with
respect to the vesting of or other lapse of restrictions applicable to an Award
or upon the issuance of any shares of Stock upon the exercise of an Option or
pursuant to any other Award. At the time of such vesting, lapse, or exercise,
the Grantee shall pay in cash to the Company or an Affiliate, as the case may
be, any amount that the Company or such Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation; provided, however, that if
there is a same day sale of shares of Stock subject to an Award, the Grantee
shall pay such withholding obligation on the day on which the same-day sale is
completed. Subject to the prior approval of the Company or an Affiliate, which
may be withheld by the Company or such Affiliate, as the case may be, in its
sole discretion, the Grantee may elect to satisfy such withholding obligation,
in whole or in part, (a) by causing the Company or such Affiliate to withhold
shares of Stock otherwise issuable to the Grantee or (b) by delivering to the
Company or such Affiliate shares of Stock already owned by the Grantee.  The
shares of Stock so withheld or delivered shall have an aggregate Fair Market
Value equal to such withholding obligation. The Fair Market Value of the shares
of Stock used to satisfy such withholding obligation shall be determined by the
Company or such Affiliate as of the date on which the amount of tax to be
withheld is to be determined.  A Grantee who has made an election pursuant to
this Section 18.3 may satisfy such Grantee’s withholding obligation only with
shares of Stock that are not subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.

(b)The maximum number of shares of Stock that may be withheld from any Award to
satisfy any federal, state, or local tax withholding requirements upon the
exercise, vesting, or lapse of restrictions applicable to any Award or payment
of shares of Stock pursuant to such Award, as applicable, may not exceed such
number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state, or local taxing authority with
respect to such exercise, vesting, lapse of restrictions, or payment of shares
of Stock; provided, however, for so long as Accounting Standards Update 2016-09
or a similar rule remains in effect, the Board or the Committee has full
discretion to choose, or to allow a Grantee to elect, to withhold a number of
shares of Stock having an aggregate Fair Market Value that is greater than the
applicable minimum required statutory withholding obligation (but such
withholding may in no event be in excess of the maximum required statutory
withholding amount(s) in such Grantee’s relevant tax jurisdiction).

(c)Notwithstanding Section 2.17 or this Section 18.3, for purposes of
determining taxable income and the amount of the related tax withholding
obligation pursuant to this Section 18.3, the Fair Market Value will be
determined by the Committee in good faith using any reasonable method as it
deems appropriate, to be applied consistently with respect to Grantees;
provided, further, that the Committee shall determine the Fair Market Value of
shares of Stock for tax withholding obligations due in connection with sales, by
or on behalf of a Grantee, of such shares of Stock subject to an Award to pay
the Option Price, SAR Exercise Price, and/or any tax withholding obligation on
the same date on which such shares may first be sold pursuant to the terms of
the applicable Award Agreement (including broker-

28

--------------------------------------------------------------------------------

 

assisted cashless exercises of Options and Stock Appreciation Rights and
sell-to-cover transactions) in any manner consistent with applicable provisions
of the Code, including but not limited to using the sale price of such shares on
such date (or if sales of such shares are effectuated at more than one sale
price, the weighted average sale price of such shares on such date) as the Fair
Market Value of such shares, so long as such Grantee has provided the Company,
or its designee or agent, with advance written notice of such sale.

18.4Captions.

The use of captions in the Plan or any Award Agreement is for the convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.

18.5Other Provisions.

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.

18.6Number and Gender.

With respect to words used in the Plan, the singular form shall include the
plural form, and the masculine gender shall include the feminine gender, as the
context requires.

18.7Severability.

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

18.8Governing Law

The validity and construction of the Plan and the instruments evidencing the
Awards hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.

18.9Foreign Jurisdictions

.

To the extent the Committee determines that the terms set by the Committee
imposed by the Plan preclude the achievement of the purposes of the Plan in
jurisdictions outside the United States, the Committee will have the authority
and discretion to modify those terms and provide for such additional terms and
conditions as the Committee determines to be necessary, appropriate, or
desirable to accommodate differences in local law, policy, or custom or to
facilitate administration of the Plan.  The Committee may adopt or approve
sub-plans, appendices, or supplements to, or amendments, restatements, or
alternative versions of the Plan as in effect for any other purposes.  The
special terms and any sub-plans, appendices, supplements, amendments,
restatements, or alternative versions, however, shall not include any provisions
that are inconsistent with the terms of the Plan as in effect, unless the Plan
could have been amended to eliminate such inconsistency without further approval
by the Company’s shareholders.

29

--------------------------------------------------------------------------------

 

18.10Section 409A of the Code.

The Plan is intended to comply with Code Section 409A to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Plan will be
interpreted and administered to be in compliance with Code Section 409A.  Any
payments described in the Plan that are due within the “short-term deferral
period” within the meaning of Code Section 409A will not be treated as deferred
compensation unless Applicable Laws require otherwise. Notwithstanding any
provision of the Plan to the contrary, to the extent required to avoid
accelerated taxation and tax penalties under Code Section 409A, amounts that
would otherwise be payable and benefits that would otherwise be provided
pursuant to the Plan during the six (6)-month period immediately following the
Grantee’s “separation from service” within the meaning of Code Section 409A will
instead be paid on the first payroll date after the six (6)-month anniversary of
the Grantee’s Separation from Service (or the Grantee’s death, if earlier).

Furthermore, notwithstanding anything in the Plan to the contrary, in the case
of an Award that is characterized as deferred compensation under Code Section
409A, and pursuant to which settlement and delivery of the cash or shares of
Stock subject to the Award is triggered based on a Corporate Transaction, in no
event will a Corporate Transaction be deemed to have occurred for purposes of
such settlement and delivery of cash or shares of Stock if the transaction is
not also a “change in the ownership or effective control of” the Company or “a
change in the ownership of a substantial portion of the assets of” the Company
as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder).  If an Award characterized as
deferred compensation under Code Section 409A is not settled and delivered on
account of the provision of the preceding sentence, the settlement and delivery
shall occur on the next succeeding settlement and delivery triggering event that
is a permissible triggering event under Code Section 409A.  No provision of this
paragraph shall in any way affect the determination of a Corporate Transaction
for purposes of vesting in an Award that is characterized as deferred
compensation under Code Section 409A.

Notwithstanding the foregoing, neither the Company nor the Committee will have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Grantee under Code Section 409A, and neither the Company or an
Affiliate nor the Board or the Committee will have any liability to any Grantee
for such tax or penalty.

To the extent that the Company determines that a Grantee would be subject to the
additional twenty percent (20%) tax imposed on certain nonqualified deferred
compensation plans pursuant to Code Section 409A as a result of any provision of
any Award granted under the Plan, such provision shall be deemed amended to the
minimum extent necessary to avoid application of such additional tax.  The
nature of any such amendment shall be determined by the Committee.

18.11Non-Payment of Dividends or Dividend Equivalent Rights on Unvested Awards

For the avoidance of doubt, and notwithstanding anything in the Plan or any
Award Agreement to the contrary, no dividends or Dividend Equivalent Rights
shall be paid on any unvested Award and any dividends or Dividend Equivalent
Rights granted in respect to any Award shall be paid at the time, if at all,
that the Award to which it relates becomes vested.

30